NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


DARRELL BURNSIDE, DOC #120208,           )
                                         )
              Appellant,                 )
                                         )
v.                                       )
                                         )      Case No. 2D18-565
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed October 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County, Michelle Sisco,
Judge.

Darrell Burnside, pro se.



PER CURIAM.


              Affirmed.



LaROSE, C.J., and CASANUEVA and SLEET, JJ., Concur.